Bleckley, Judge.
1. Under sections 3798 and 3854 of the Code, the attorney of one of the parties in the case on trial, is protected from being coerced by the court to disclose, on oath, that he has in his possession a grant from the state covering the land in dispute, and from producing the grant to be used in evidence against his client, he testifying that the grant was placed in his possession by his client, and claiming his privilege. More especially has the court no power thus to search the attorney where no notice has been given, either to him or the client, to produce the paper, and where the presence of the paper in court is not brought to the court’s knowledge, except by the compulsory disclosure made by the attorney.
2. Although no other error was committed on the trial, a new trial should be granted for the above invasion of privilege, the statutory privileges of counsel being sacred, the same being granted for the benefit of suitors, and in aid of the administration of justice. In preparing for trial and conducting cases in court, counsel have a right to repose, with absolute security, upon the protection which the law affords them as repositories of their clients’ secrets, and custodians of their clients’ papers.
Judgment reversed.